Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, based on the amendment filed on 11/08/2021, Examiner agrees with Applicant’s argument that Sudhakar and Subramanian fail to teach the limitations of storing the data in a database table, tracking the lineage of data read from the database table, and generating an overall lineage including the lineage of data read from the database table, writing the data from a file to a database table, tracking the lineage of data read from the database table, therefore, the previous office are withdrawn.  The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         December 18, 2021